NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT GONZALEZ SAENZ,                          No. 19-15119

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05565-CRB

 v.
                                                MEMORANDUM*
A. PELAYO, Officer,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      California state prisoner Robert Gonzalez Saenz appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs and retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Guatay Christian



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fellowship v. County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendant Pelayo

on Saenz’s deliberate indifference claim on the basis of qualified immunity

because it would not have been clear to every reasonable prison official that

requiring Saenz to remain outside of his cell and perform his assigned work was

unlawful under the circumstances. See Plumhoff v. Rickard, 572 U.S. 765, 778-79

(2014) (officials sued under § 1983 are entitled to qualified immunity unless they

violated a right that was clearly established; “a defendant cannot be said to have

violated a clearly established right unless the right’s contours were sufficiently

definite that any reasonable official in the defendant’s shoes would have

understood that he was violating it”).

      The district court properly granted summary judgment for defendant Pelayo

on Saenz’s retaliation claim because Saenz failed to raise a genuine dispute of

material fact as to whether Pelayo’s alleged conduct did not reasonably advance a

legitimate correctional goal. See Pratt v. Rowland, 65 F.3d 802, 806 (9th Cir.

1995) (“[A] successful retaliation claim requires a finding that the prison

authorities’ retaliatory action did not advance legitimate goals of the correctional

institution or was not tailored narrowly enough to achieve such goals.” (citation

and internal quotation marks omitted)); Barnett v. Centoni, 31 F.3d 813, 816 (9th

Cir. 1994) (explaining that “preserving institutional order and discipline” are


                                          2                                     19-15119
legitimate penological objectives).

      We reject as meritless Saenz’s contentions that the district court ignored

“evidence of document tampering” and improperly relied on “sham declarations.”

      We do not consider documents not filed with the district court, see United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990), or matters not specifically and

distinctly raised and argued in the opening brief, see Padgett v. Wright, 587 F.3d

983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   19-15119